                           UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF NORTH CAROLINA
                                CHARLOTTE DIVISION
                          DOCKET NO. 3:21-cv-00115-FDW-DCK
 WE CBD, LLC,                     )
                                  )
      Plaintiff,                  )
                                  )
 vs.                              )
                                  )                                       ORDER
 THE UNITED STATES OF AMERICA and )
 U.S.  CUSTOMS    AND    BORDER )
 PROTECTION,                      )
                                  )
      Defendants.                 )
                                  )

       THIS MATTER is before the Court on Plaintiff’s Motion for Temporary Restraining Order

and Preliminary Injunction (Doc. No. 4) and the parties’ subsequent filing of the “Joint Notice to

the Court Regarding the Seized Property At Issue” (Doc. No. 6). Pursuant to the Joint Notice that

is signed by counsel for both parties, on March 17, 2021, prior to Plaintiff’s filing of the Complaint

and Motion, Defendant United State Customs and Border Protection (“CPB”) had already

destroyed a portion of the seized property. CPB continues to hold the remainder in a climate-

controlled vault and contends it “will not destroy any of the remaining portion of the seized

property sua sponte (i.e., absent future forfeiture proceedings).” (Doc. No. 6, p. 2). The parties

also note that “while the Parties may disagree as to whether Plaintiff is entitled to any damages,

the Parties agree that the TRO and injunctive relief Plaintiff seeks in its emergency motion are

now moot . . . .” (Doc. No. 6, p. 2). Accordingly, the Motion is DENIED AS MOOT.




                                                  1



       Case 3:21-cv-00115-FDW-DCK Document 7 Filed 03/29/21 Page 1 of 2
       IT IS THEREFORE ORDERED that Plaintiff’s Motion for Temporary Restraining Order

and Preliminary Injunction (Doc. No. 4) is DENIED AS MOOT. The Court hereby terminates the

hearing set for Tuesday, March 30, 2021.

       IT IS SO ORDERED.


                                           Signed: March 29, 2021




                                               2



      Case 3:21-cv-00115-FDW-DCK Document 7 Filed 03/29/21 Page 2 of 2
